DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not disclose the first dielectric layer comprises a primer layer and lower portions of the conductive traces are buried in the first dielectric layer, as recited in claims 1 and 18. Note that the specification and drawings only disclose the first dielectric layer comprises a primer layer and lower portions of the conductive traces are buried in the primer layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10, 12-13, 15-16, 18, 20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al. (US 2006/0012048, of record).
Murai et al. discloses, as shown in Figures 15A and related Figures 13A-14C, an embedded trace substrate (1, [0069], 78, [0106]) comprising:
	a first dielectric layer (no label, equivalent to 67a of Figure 13C); and
	a pattern of conductive traces (4c, 64) exposed above the first dielectric layer, wherein the first dielectric layer comprising a primer layer (no label, equivalent to an upper 67b of Figure 13C), wherein lower portions of the conductive traces are buried in the first dielectric layer and wherein upper portions of the conductive traces are exposed above the first dielectric layer.

Regarding claim 12, Murai et al. discloses the embedded trace substrate further comprises a second dielectric layer (no label, equivalent to a lower 67b of Figure 13C) disposed below the primer layer, and the second dielectric layer has a different composition (structure) than the first dielectric layer [see Figures 13C and 15A].

Regarding claims 13 and 21, Murai et al. discloses the second dielectric layer comprises a pre-impregnated (prepreg) material [0070].
Note that the term “the primer is a partially cured layer” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 15 and 23, Murai et al. discloses the pattern of conductive traces (4c, 64) is disposed in a first metal layer.

Regarding claims 16 and 24, Murai et al. discloses the embedded trace substrate further comprising:
	a second metal layer (2) disposed below the first dielectric layer; and
	a second dielectric layer (no label, equivalent to a lower 67b of Figure 13C) disposed below the second metal layer.

Regarding claim 18, Murai et al. discloses, as shown in Figures 4A-4C, 15A and related Figures 13A-14C, a packaged assembly comprising:
an embedded trace substrate (1, [0069], 78, [0106]) comprising:
		a first dielectric layer (no label, equivalent to 67a of Figure 13C), wherein the first dielectric layer comprises a primer layer (no label, equivalent to an upper 67b of Figure 13C); and
		a pattern of conductive traces (4c, 64, [0098]) exposed above the first dielectric layer; wherein lower portions of the conductive traces are buried in the first dielectric layer and wherein upper portions of the conductive traces are exposed above the first dielectric layer; and
an integrated circuit die (not shown, [0071]-[0073], Figures 7a-7c) disposed above the embedded trace substrate and having one or more conductive terminals (bump, ball, not shown) coupled to the upper portions of the conductive traces (see Claims 1 and 11).

Regarding claim 20, Murai et al. discloses the embedded trace substrate further comprises a second dielectric layer (no label, equivalent to a lower 67b of Figure 13C) disposed below the primer layer, and the second dielectric layer has a different composition (structure) than the first dielectric layer [see Figures 13C and 15A].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2006/0012048, of record) in view of Chen et al. (US 2014/0084475, of record).
Murai et al. discloses the claimed invention including the embedded trace substrate as explained in the above rejection.  Murai et al. further discloses the first dielectric layer comprises polyimide, liquid crystal polymer, etc.  Murai et al. does not disclose the first dielectric layer comprises Ajinomoto build-up film (ABF).  However, Chen et al. discloses a first dielectric layer (108, 1032,1036) comprises polyimide, liquid crystal polymer, ABF, etc.  Note Figures and [0013], [0033]-[0034] of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first dielectric layer of Murai et al. comprising ABF, such as taught by Chen et al. since ABF, polyimide, and liquid crystal polymer are commonly used as the material for the dielectric material and they are interchangeable.

7.	Claim 14, 17, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2006/0012048).
Regarding claims 14 and 19, Murai et al. discloses the lower portions of the conductive traces are buried in the first dielectric to a depth, but does not disclose what the depth is. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

	
Regarding claims 17 and 25, Murai et al. discloses the claimed invention including the embedded trace substrate as explained in the above rejection.  Murai et al. does not disclose the embedded trace substrate further comprising a first solder resist layer above the first metal layer, and a second solder resist layer disposed below the second metal layer.  However, Murai et al. discloses, as shown in Figures 1, 6C and 14C, that an optional first solder resist layer (107,7,77) above the first metal layer (106/102,2/4,62/69), and an optional second solder resist layer (107,7,77) disposed below the second metal layer (106/102,2/4,62/69).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Murai et al. having a first solder resist layer above the first metal layer, and a second solder resist layer disposed below the second metal layer, such as taught by Figures 1, 6C and 14C of Murai et al. in order to protect the substrate/traces from damaging.

Response to Arguments
8.	Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
It is argued, at page 6 of the Remarks, that Murai et al. does not disclose the first dielectric layer comprises a primer layer and lower portions of the conductive traces are buried in the first dielectric layer, as recited in claims 10 and 18.  This argument is not convincing due to the rejection under 35 USC 112, first paragraph, as stated above.  In fact, Murai et al. discloses the first dielectric layer (no label, equivalent to 67a of Figure 13C) comprising a primer layer (no label, equivalent to an upper 67b of Figure 13C), wherein lower portions of the conductive traces (4c, 64) are buried in the first dielectric layer and wherein upper portions of the conductive traces are exposed above the first dielectric layer.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897